Citation Nr: 9914057	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio denying the veteran's claim of entitlement to 
service connection for PCT.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim of entitlement to service connection for 
PCT.

The veteran has been diagnosed with PCT, a skin disorder.  He 
asserts that this disease developed due to his liver disease 
and exposure to Agent Orange while serving in the Republic of 
Vietnam.  

The record shows that the veteran served in the Republic of 
Vietnam.  In an attempt to discern whether this PCT is 
related to the veteran's period of active service, two 
opinions have been sought.  An examiner in September 1998 
opined that exposure to toxic chemicals lead to liver disease 
and enabled the build up of porphyrins to occur, leading then 
to the skin disease of PCT.  In January 1998, another 
specialist issued a contrasting opinion, stating that the 
veteran's toxic chemical exposure and PCT possibly caused the 
liver disease.

The medical records here show that the veteran had two liver 
transplants at the Baptist Medical Center in Oklahoma City, 
one in Mary 1994 and one in June 1994.  The liver transplant 
coordinator wrote that following the transplant, the 
pathology staff reviewed the veteran's case and the final 
diagnosis of his native liver was found to be cryptogenic 
cirrhosis.  This initial transplanted liver was rejected and 
the veteran underwent another transplant in June.  The 
pathology specimens, upon which the diagnosis of cryptogenic 
cirrhosis was made, were not associated with the claims file.

In light of these contrasting opinions and lack of pathology 
materials, further development is required before the Board 
can proceed in its adjudication of the claim.  Therefore, the 
case is REMANDED for the following development:

1. The RO should obtain the necessary 
consent and obtain any pathology 
materials, i.e. slides, tissue samples 
and associated materials, collected in 
conjunction with the veteran's May 
1994 liver transplant at the Baptist 
Medical Center in Oklahoma.

2. This subsequent evidence should then 
be associated with the veteran's 
claims file and forwarded to the Board 
for further adjudication and 
development. 

The purpose of this REMAND is to further develop the 
veteran's claim and the Board intimates no opinion, favorable 
or unfavorable as to the merits of the claim.  The appellant 
is free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, no action 
is required until he is further notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









